PER CURIAM.
This is an appeal from a conviction and sentence for robbery. We have carefully examined all the issues the appellant has raised regarding his conviction but find no error. Accordingly, his conviction is affirmed. Although the appellant was a juvenile at the time of the robbery and resulting conviction, the trial court sentenced him as an adult without providing written reasons as mandated in section 39.111(7)(d), Florida Statutes (1987), and State v. Rhoden, 448 So.2d 1013 (Fla.1984). The state concedes that this was error. Therefore, we vacate the appellant’s sentence and remand the cause for proper resentencing.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.